                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

GABRIELA MORALES,                                            §
                                                             §
                     Petitioner,                             §
v.                                                           §     Civil Action No. 3:19-CV-1927-L
                                                             §     (Criminal No. 3:17-CR-451-L-15)
UNITED STATES OF AMERICA,                                    §
                                                             §
                     Respondent.                             §

                                                        ORDER

          The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 3) was entered on August 21, 2019, recommending that the court dismiss without

prejudice this habeas action under 28 U.S.C. § 2255 as premature. No objections to the Report were

filed.

          Having considered the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct; accepts them as those of the

court; and dismisses without prejudice this habeas action as premature for the reasons stated in the

Report.

          Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to


          *
              Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                    (a)       Certificate of Appealability. The district court must issue or deny a certificate of
          appealability when it enters a final order adverse to the applicant. Before entering the final order, the
          court may direct the parties to submit arguments on whether a certificate should issue. If the court
          issues a certificate, the court must state the specific issue or issues that satisfy the showing required
          by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but

Order – Page 1
show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report. In the event that

Petitioner files a notice of appeal, Petitioiner must pay the $505 appellate filing fee or submit a

motion to proceed in forma pauperis on appeal.

        It is so ordered this 31st day of October, 2019.



                                                                _________________________________
                                                                Sam A. Lindsay
                                                                United States District Judge




        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 2
